DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112 and 134.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-4 objected to because of the following informalities:  
Claims 1, 3-4 recite "atleast" The examiner believes that this is a typographical mistake and the applicant meant to recite "at least".  
Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Supporting means in claim 1 
Connecting means in claim 1
Fastening means in claim 4
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, it is unclear it the “hook fasteners” is a structure in the claimed device. Claim 10 already discloses Velcro arrangement and it is not clear if the hook fastener refers the Velcro fastener or a physical hook structure.
Claim 10 contains the trademark/trade name VELCRO in line 2.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recite part of the human body in combination with the e.g. extended arms (13) are wrapped around a patient's body. It has been held that a claim directed to or including within its scope, a human being will not be considered to be patentable subject matter under 35 U.S.C. 101. For examination purpose, all claims will be considered as if such limitations involving the combination with a human were not present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barrientos (US 2007/0208314) in view of Bolt (US 2006/0293631).
Regarding claim 1, Barrientos discloses a carrier body (panel 48).
At least two extended arms (thigh band 34 and par. [0023], second thigh band can be attached to the panel to secure the lower end of the urine bag), wherein the at least two extended arms are present on the carrier body (par. [0023], thigh band can be attached to the panel).
A pocket is presented in the carrier body (par. [0023] the panel 48 can be in a form of a pouch to receive the urine bag 18 therein)
A belt (waist band 30); and
A connecting means (extension strap 32), wherein the connecting means connects the carrier body with the belt (see figure 1, par [0019] extension strap depending from the waist band and a thigh band attached adjacent the free end of the extension strap)

	Bolt teaches a pocket (bag holder 16) is formed by a pair of horizontally present parallel supporting means (see Examiner’s annotated figure 3A below, horizontal supporter) and a plurality of vertical supporters (see Examiner’s annotated figure below, vertical supporter) on a front side (front panel of bag holder 16), and a real side panel on a rear side (rear panel of bag holder 16); an opening (aperture 23) for passaging of a drainage valve (par [0021],  see figure 3A, aperture 23 and 21 are used for nozzle of urine collection bag).

    PNG
    media_image1.png
    436
    342
    media_image1.png
    Greyscale

	Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pocket of Barrientos to incorporate the 
	Regarding claim 3, the device of Barrientos, as modified by Bolt, discloses the invention as claimed.
Barrientos further teaches the at least two extended arms are a top extended arm (thigh band 34) and a bottom extended arm ([0032] second thigh band may also be attached to the panel to secure lower end).
	Regarding claim 4, the device of Barrientos, as modified by Bolt, discloses the invention as claimed.
Barrientos further teaches the at least two extended arms are configured to be wrapped around a patient’s body ([0022] thigh band can be attached to the thigh of the subject), and also teach that the extended fixed with the help of a fastening means present on the horizontal supporting means of the carrier body (see figure 2, the thigh band comprises fastener. Further, the thigh band is attached to the panel 48, and the prior art teaches that the panel 48 can be in a form of a pouch.).
	Regarding claim 5, the device of Barrientos, as modified by Bolt, discloses the invention as claimed.
	Bolt further teaches the pocket is covered with a netting fabric internally (par [0023] sleeve further includes an elongated fabric pocket).
	Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barrientos to incorporate the teachings of Bolt and provide the pocket has a fabric lining. Doing so would provide an elasticity to the pocket that hold the bag firmly when filling, and also the fabric lining would prevent the urine bag from damage.
Regarding claim 7, the device of Barrientos, as modified by Bolt, discloses the invention as claimed.
	Barrientos further teaches a tube holder (fastener 46) in the center for holding and passaging of the tube of the urine bag (par [0022], fasteners are disposed at the extension strap for positioning and securing the catheter).
	Regarding claim 8, the device of Barrientos, as modified by Bolt, discloses the invention as claimed.
	Bolt further teaches the pocket comprises parallel supporting means (horizontal supporter, see Examiners annotated figure 3A above) are made up of a flexible material (claim 8, the collection bag holder is fabric and the fabric, and fabric material is inherently known for flexible material)
	Regarding claim 9, the device of Barrientos, as modified by Bolt, discloses the invention as claimed.
	Barrientos discloses the pocket (par [0023], the panel 48 can be in a form of a pouch to receive the urine bag therein). Barrientos does not explicitly teach the pocket comprises the fastening means.
	Bolt teaches the urine bag is fastened firmly inside the pocket (bag holder 16) with help of fastening means (Velcro taps 18)
	Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pocket of Barrientos to incorporate the teachings of Bolt and provide the fastening means on top of the pocket. Doing so would allow to secure the collection bag in the bag holder while it is being used (par. [0018])
	Regarding claim 10, the device of Barrientos, as modified by Bolt, discloses the invention as claimed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barrientos in view of Bolt and Beziade (FR 2,261,745).
Regarding claim 2, the device of Barrientos, as modified by Bolt, discloses the invention as claimed.
Barrientos teaches tube holders (fastener 44 and 46), but does not explicitly teaches that the holders are deposed on the carrier body.
Beziade teaches plurality of tube holders (horizontal safety pins 8, 9, and 10) are present over the corners of the carrier body (see figure 1, safety pins are placed on each top corners of carrier body 6)
Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube holders from Barrientos to incorporate the teachings of Beziade and provide the tube holders on the carrier. Doing so would allow to resist from pulling of the bag from movement from the weight of urine bag.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barrientos in view of Bolt and Johnson et al (US 4,511,358).
Regarding claim 6, the device of Barrientos, as modified Bolt, discloses the invention as claimed.
Barrientos discloses the connecting means (extension strap 32), but lacks teaching the connecting means is adjustable.
Johnson et al teaches the connecting means (vertical strap 216) comprises a distance adjusting mechanism (slip buckles 222) for adjusting the distance between the belt and the carrier body (col 3 lines 66-67, by using the slip buckles, the length of the vertical straps can be varied)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Young et al (US 5531724) teaches the fluid containment bag with a plurality of supporting means.
Kalinoski (US 5,193,553) teaches the bag carrier coupled with adjustable connecting means and the adjustable belt.
Hardley (US 5,643,236) teaches the bag carrier with adjustable supporting means coupled to the adjustable belt. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781